Citation Nr: 1720977	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  12-28 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a right hip injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to September 1992.  

This matter comes before the Board of Veterans' Appeals (BVA) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the December 2013 remand, the Board noted that the Veteran was scheduled for a videoconference hearing in November 2013.  However, prior to the hearing, the Veteran requested a postponement so that additional evidence could be secured.  The Board concluded that because such request was timely and a showing of good cause, a videoconference hearing must be scheduled if the current claim on appeal remains denied.  See the December 2013 Board remand.  

After additional development was conducted as it pertained to the current claim, the RO issued a supplemental statement of the case (SSOC) in August 2016, continuing to deny the claim.  However, there is no evidence showing that the Veteran has been scheduled for a videoconference hearing as requested in the December 2013 Board remand.  Because the Veteran was not afforded a hearing before the Board, the AOJ did not substantially comply with the Board's prior remand directive, and the case must again be remanded to the AOJ so that a videoconference hearing before the Board may be scheduled.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge via videoconference.  The RO should notify the Veteran and his representative of the location, date and time of the hearing, in accordance with 38 C.F.R. § 20.704 (b) (2016), and should associate a copy of such notice with the electronic claims file.  After the hearing, the electronic claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




